              Case 2:20-cv-00241-KJD-BNW Document 5 Filed 03/02/20 Page 1 of 2



 1   PRISCILLA L. O’BRIANT
     LEWIS BRISBOIS
 2   6385 South Rainbow Blvd., Suite 600
     Las Vegas, NV 89118
 3
     (702) 693-4388; FAX (702) 893-3789
 4   priscilla.obriant@lewisbrisbois.com

 5   Attorney for Defendant USAA Savings Bank
 6

 7                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 8
                                           SOUTHERN DIVISION
 9
     ANDREW MANN, et al.,                                   Case No. 2:20-cv-00241-KJD-BNW
10
                                   Plaintiffs,
11                                                          STIPULATION AND ORDER FOR
              v.                                            EXTENSION OF TIME TO RESPOND TO
12                                                          COMPLAINT
     USAA SAVINGS BANK,
13                                                          FIRST REQUEST
                                   Defendant.
14

15            The parties, by and through their undersigned counsel of record, agree that Defendant USAA
16
     Savings Bank (“USAA SB”) shall have an additional seven days of time from March 2, 2020 until and
17
     including March 9, 2020, in which to answer or otherwise plead or move in response to the Complaint
18
     (Doc. 1) filed in this action by Andrew Mann and Brianna Mann (collectively, “Plaintiffs”).
19

20            This is the first extension of time requested by counsel for filing Defendant USAA SB’s response

21   to Plaintiffs’ Complaint.

22            Reasons for Extension
23
              USAA SB requests a brief extension to complete their review of the averments contained in the
24
     Complaint and prepare its response. Therefore, the parties have agreed to this extension. This brief
25
     extension will not prejudice any party or cause undue delay.
26
     ///
27
     ///
28


     4823-0488-5174.1
              Case 2:20-cv-00241-KJD-BNW Document 5 Filed 03/02/20 Page 2 of 2



 1        Dated this 2nd day of March, 2020.            Dated this 2nd day of March, 2020.

 2

 3        /s/ Priscilla L. O’Briant                     By: /s/ Mathew Higbree
          PRISCILLA L. O’BRIANT, ESQ.                   MATHEW HIGBEE, ESQ.
 4        Nevada Bar No. 10171                          Nevada Bar No. 11158
          LEWIS BRISBOIS BISGAARD & SMITH               HIGBEE & ASSOCIATES
 5        6385 S. Rainbow Blvd., Suite 600              8871 W. Flamingo Road
          Las Vegas, Nevada 89118                       Suite 202
 6                                                      Las Vegas NV 89147

 7        Attorney for Defendant                        Attorney for Plaintiffs

 8

 9
10                                                 ORDER

11            IT IS SO ORDERED that Defendant USAA Savings Bank (“USAA SB”) shall have an additional
12   seven days of time from March 2, 2020 until and including March 9, 2020, in which to answer or
13
     otherwise plead or move in response to the Complaint (Doc. 1) filed in this action by Andrew Mann and
14
     Brianna Mann (collectively, “Plaintiffs”).
15            IT IS SO ORDERED
              Dated this _________ day of ________________ , 2020.
16
              DATED: March 03, 2020
17

18                                                            ____________________________
                                                              U.S. DISTRICT COURT JUDGE
19
              __________________________________________________
20            BRENDA WEKSLER
21            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


     4823-0488-5174.1
